PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Afshar, Reza						:
Application No. 15/910,023				:	DECISION ON PETITION
Filed: March 2, 2018					:
Attorney Docket No. RA-004U        			:


This is a decision on the petition under 37 CFR 1.137(a), filed May 4, 2022, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Louis F. Teran appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The petition is GRANTED. 

The application became abandoned for failure to reply in a timely file a complete reply to the Notice to File Corrected Application Papers (Notice), mailed November 8, 2021. The Notice set a period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on January 11, 2022. The Office mailed a Notice of Abandonment on March 21, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement sheet for fig 4, (2) the petition fee of 1050.00, (3) a proper statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET